DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 20 in the reply filed on 08/05/2022 is acknowledged.
Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/05/2022.
It is noted that claims 12-19 drawn to the non-elected invention have been canceled by Applicant. New claims 21-24 read on the invention identified in Group I (claims 1-11 and 20). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially dissolving platinum” in claim 21 is a relative term which renders the claim indefinite. The term “substantially dissolving platinum” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. From the instant specification and claim language, it is not clear what degree of platinum dissolution is intended to be acceptable in the limitation of “without substantially dissolving platinum from the palladium-containing material.”  
The term “substantially palladium-free solution” in claim 22 is a relative term which renders the claim indefinite. The term “substantially palladium-free solution” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. From the instant specification and claim language, it is not clear what concentration of palladium is intended to be acceptable in a substantially palladium-free solution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang, Zhiping (CN109680154A, hereinafter referred to as "Yang"). The English language translation of Yang provided with this action is being relied upon. 
Regarding claim 1, Yang teaches a method for separating and recovering palladium from a spent catalyst [0029] by providing the catalyst to a leaching tower and performing serial leaching, including adding ferrous chloride to a palladium-containing solution containing hydrochloric acid plus hydrogen peroxide, followed by precipitating palladium from the palladium-containing solution [0030-0035].
Regarding claim 5, the aluminum-based palladium/gold spent catalyst used as the starting material in the Pd-recovery process of Yang [0030] is seen to meet a catalytic converter as claimed. 
Regarding claim 21, Yang discloses yielding only contents of Pd and Au from the catalyst in the recovery process [0029-0039], and the disclosure of Yang is absent towards platinum leaching and recovery, such that the palladium-containing solution of Yang [0034-0035] is seen to be absent a dissolved platinum content. 
Regarding claim 23, Yang discloses an addition of ferrous chloride to the palladium-containing leaching solution [0033-0035], such that the solution is absent a significant ferric ion content and necessarily contains more hydrogen peroxide than ferric ions by weight as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Zhiping (CN109680154A, hereinafter referred to as "Yang") as applied to claim 1 above. The English language translation of Yang provided with this action is being relied upon.
Regarding claim 10, Yang teaches a leaching step temperature of 50-100 ºC [0034]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 

Claims 6, 11, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Zhiping (CN109680154A, hereinafter referred to as "Yang") as applied to claim 1 above, and further in view of Lister et al. (US 2017/0067135, hereinafter referred to as "Lister"). The English language translation of Yang provided with this action is being relied upon.
Regarding claims 6 and 22, Yang teaches adding ammonium chloride to the palladium-containing solution in order to precipitate palladium from the solution [0035]; however, Yang is silent regarding precipitating palladium by the addition of one or more of zinc, aluminum, or tin to the leaching solution. 
Lister teaches a method of recovering metals from electronic waste [0007], specifically, Lister teaches a palladium recovery process using a leachate containing hydrogen peroxide and hydrochloric acid, wherein the palladium is dissolved in the leachate and may be precipitated from the leachate by the addition of one or more of zinc, aluminum, and tin [0066-0070]. Lister teaches that dissolved palladium may be recovered from a leaching solution when a metal that is more electropositive than palladium is added to the solution causing reduction and cementation of the palladium [0069]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the ammonium chloride Pd-precipitating agent in the method of Yang with one or more of zinc, aluminum, or tin as taught by Lister in order to yield the predictable result of precipitating palladium from a leaching solution containing hydrochloric acid and hydrogen peroxide. See MPEP 2143(I)(B).
Yang teaches a palladium recovery rate from the leaching solution of 99.1% [0039], such that the leaching solution after precipitation is considered to be substantially palladium-free. 
Lister teaches adding leachate to the leaching vessel following the recovery of the precipitated palladium [0070-0071], and further teaches an improvement of electrochemical recycling of leaching solution components by using a series of electrochemical reactors to perform the leaching operations [0043-0044]. 
It would have been obvious to one of ordinary skill in the art to modify the series of leaching towers used in the method of Yang [0031] and adapt the series of electrochemical reactors as taught by Lister in order to improve the efficiency of leaching solution recycling. It would have been further obvious to one of ordinary skill to recycle the leaching solution after recovery of the precipitated palladium in order to reduce material cost and waste.  
Regarding claim 11, Yang teaches a leaching step temperature of 50-100 ºC [0034]; however, Yang is silent regarding leaching temperatures from about 18-25 ºC as claimed. 
Lister teaches the electrochemical reaction system used in the palladium leaching process as being operable over a wide range of temperatures and pressures and may be effectively operated at ambient temperatures of about 20-25 ºC [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yang and adapt the electrochemical reaction system as taught by Lister for use in the leaching process in order to effectively recover palladium at lower leaching temperatures of about 20-25 ºC and reduce thermal energy output during processing. 

Allowable Subject Matter
Claims 2-4, 7-9, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2-4, 7-9, and 24, the closest prior art of record of Yang (CN109680154A) and Lister (US 2017/0067135) as applied in the rejections under 35 U.S.C. 102(a)(1) and 103 above, whether taken alone or in combination, do not teach or suggest the features of iron ion to hydrogen peroxide ratio (claim 2), iron salt concentration (claims 3-4), ferric ion to hydrochloric acid ratio (claims 7-8), hydrogen peroxide to ferric or ferrous ion ratio (claims 9 and 24) in the leaching solution as claimed.

Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, the prior art of record does not teach or suggest a method of recovering palladium from a palladium-containing material comprising steps of forming a solution containing dissolved palladium by contacting the palladium-containing material with a leaching solution at less than about 25 ºC, wherein the leaching solution contains about 1.0-2.0 M HCl, 1.0-10.0 wt% H2O2, and about 5-10 mM ferrous chloride. The closest prior art of record to claim 20 is the combination of Yang (CN109680154A) and Lister (US 2017/0067135) as applied in the rejection of the instant claim 11 under 35 U.S.C. 103 in the present action. Yang teaches a method for recovering Pd from a spent catalyst [0029] by forming a palladium-containing leaching solution including ferrous chloride, hydrochloric acid, and hydrogen peroxide, followed by precipitating palladium from the palladium-containing solution [0030-0035]. Lister teaches a palladium recovery process using a leachate containing about 2M hydrochloric acid and about 3 vol.% hydrogen peroxide [0066] and teaches operating temperatures of about 20-25 ºC. However, neither of Yang or Lister teach the instant concentration ranges of ferrous chloride and hydrogen peroxide in the leaching solutions, such that claim 20 is seen to be non-obvious from the closest prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2016/063187 A1 teaches a process for selective extraction of one or more target metals from metal bearing solids, wherein the target metal may be palladium, using a solution of leaching agents that may contain hydrochloric acid and a combination of oxidizing or reducing agents that may include hydrogen peroxide and ferric chloride.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736